DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicants’ amendment filed on December 8, 2020 and wherein the Applicant has amended claims 3-4, 10-11, 17-18. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the domestic priority issue about the features of claim 6, the applicant argument, see paragraphs 2-4 of page 11 and paragraph 1 of page 12 in Remarks filed on December 8, 2020, have been fully considered and the argument is persuasive. Therefore, the domestic priority issue about the features of claim 6, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification due to formality issues about lack of writing description of the claimed feature “after storing, in the memory of the computing device, the identifier of the media item …, determining that a second network device remote from the computing device is reachable by the computing device …” of claim 6, as set forth in the previous Office Action, the Applicant’s argument, see paragraph 5 of page 12 and paragraphs 1-2 in Remarks filed on December 8, 2020, have been fully considered and the argument is persuasive and wherein although the indicated support section para [0103]-[0104] does not explicitly disclose “storing” ID “in memory”, etc., it would be considered to be implication of “storing … in memory” because of the claimed “computing device” in digital domain and wherein the data in digital format stored in memory such as register memory, temporary memory, etc., is inherency, and therefore, the objection of specification due to the formality issues about lack of writing description of the claimed feature “after storing, in the memory of .
With respect to the drawing objection due to missing a drawing of the claimed feature “after storing, in the memory of …, the identifier of the media item …”, as set forth in the previous Office Action, the applicant argument and see paragraph 2 of page 14 in Remarks filed December 8, 2020, has been fully considered and also see the specification objection about implicitly disclosure for a computing device in the digital domain, etc., and therefore, the drawing objection due to missing a drawing of the claimed feature “after storing, in the memory of …, the identifier of the media item …”, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 3-4, 10-11, 17-18 under 35 USC §112, second paragraph, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 14 in Remarks filed on December 8, 2020, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 3-4, 10-11, 17-18 under 35 USC § 112, second paragraph, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Double Patenting
The text of those sections of Title above not included in this action can be found in a prior Office action with respect to double-patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,788,083 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1) and the double patenting rejection of claims 1-4, 8-12, 15-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7, 16-17, 22, 26 of U.S. Patent No. 9,674,587 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1) and the double patenting rejections above maintained and see the argument in paragraph 3 of page 14 in Remarks filed on December 8, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (“LimiliTM Identifies That Song That’s Playing, Adds it To Your Grooveshark Collection”, Nov 12, 2010, pages 1-3, https://techcrunch.com/2010/11/12/limili-identifies-that-song-thats-playing-.
Claim 1: Kumparak teaches a method (title: LimiliTM Identifies That Song That's Playing, Adds It To Your Grooveshark Collection), comprising: receiving, via a computing device (iOS and para 2, p.2 and thus, iPhone inherently), an instruction (hit a button, para 3, p.1 and thus, the iPhone receives a command from the user inherently); 
in response to receiving the instruction, causing, via the computing device, (i) identification of a media item that is currently being played by a speaker (causing a uploading of the captured track that is playing by a speaker and want identified and para 3 of page 1) and (ii) an identifier of the media item (name and artist behind the tune comes out and para 3, p.1) to be added to a playlist stored on a network device remote from the computing device (the identified name and artist, or ID of the track to be added into a collection of user’s account of network service provider such as Grooveshark after login and para 4, p.1), wherein causing the identifier of the media item to be added to the playlist comprises: 
determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device (the user needs to supply the relative login credentials to log into Grooveshark prior to uploading the identified song’s name or artist to the collection, para 4, p.1 and thus, unreachable to the collection without providing login credential is inherently determined for the requirement to the user to supply login credential for accessing the collection); and 
in response to determining that the playlist is not reachable by the computing device, storing, in a memory of the computing device, the identifier of the media item to be added to 
However, Kumparak does not explicitly teach wherein it is one or more playback devices, other than a speaker above.
Nowacek teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-18 and fig. 1) and wherein the method comprising: 
receiving, via a computing device, an instruction (mobile device or message device 120 and user operates the message device 120 to send a product request message 124 in fig. 1 and p.2, para 20); 
in response to receiving the instruction, causing, via the computing device, identification of a media item that is currently being played by one or more playback devices (during the driving in a car, and p.3, para 25 and causing the identification of the song the specific radio station is broadcasting by sending a product request message to message network 122 in fig. 1 and listening to radio by using the vehicle sound reproduction speakers, e.g., car stereo receiver, p.1, para 13) for benefits of obtaining a desired playlist in a convenient and safe manner (p.1, para 3 and 13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the one or more playback devices and other features 
Claim 8 has been analyzed and rejected according to claim 1 above and the combination of Kumparak and Nowacek further teaches a tangible, non-transitory computer-readable medium storing instructions that when executed by a computing device (Kumparak, iPhone by running iOS, and para 2, p.2 and thus, memory with software is inherency and Nowacek, mobile phone or PDA, and thus, inherently having software stored in memory to implement functions) cause the computing device to perform the method of claim 1 (Kimparak, iPhone with software and memory in the iPhone inherently and Nowacek, PDA or mobile phone).
	Claim 12 has been analyzed and rejected according to claims 1 and 8 above.
Claim 2: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is enabled to access media content from a content provider (Kumparak, by completing the procedure of login by providing credentials and para 4, p.1), and wherein causing identification of the media item that is currently being played by the one or more playback devices comprises receiving a content identifier specific to the content provider (Kumparak, spilt or bring out the name and artist behind the tune after searching the network service provider including Grooveshark and p.1, para 3-4) for the media item that is currently being played back by the one or more playback devices (Kumparak, to be added to the user collection in the account of Grooveshark by selecting a Grooveshark tab and para 4, p.1 and Nowacek, selecting the a radio button to add the personal playlist at remote side in fig. 3).
Claim 3: the combination of Kumparak and Nowacek further teaches, according to claim 2 above, wherein causing the media item to be added to the playlist comprises: based on the content identifier specific to the content provider for the media item, causing the media item to be added to the playlist stored on the network device remote from the computing device (Kumparak, the identified song’s name and artist name that are added into the user collection in the user account of the Grooveshark and Nowacek, the song’s name derived from the identifier is added to a remote playlist in fig. 1). 
Claim 4: the combination of Kumparak and Nowacek further teaches, according to claims 2-3 above, wherein causing the identifier of the media item to be added to the playlist further comprises: after storing, in the memory of the computing device (Kumparak, temporarily stored in the iPhone during the login and providing credentials and p.1, para 4), the identifier of the media item to be added to the playlist (K), determining that the playlist is reachable by the computing device; and transmitting, via the computing device over one or more networks to the network device, a second instruction to add to the playlist the media item identified by the content identifier specific to the content provider for the media item (). 
Claim 5: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is authorized to manipulate the playlist (Kumparak, through the iPhone user is authorized to add song’s name and artist to the user collection by login and providing the credentials and p.1, para 4 and Nowacek, billing is applied to the wireless service account 148 for purchasing the identified sound based on the user’s response in fig. 3).
Claim 7: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, wherein the media item is a song (Kumparak, the track is captured and song’s name and artist are retrieved and p.1, para 3-4 and Nowacek, the song reproduced by the specific radio station is identified, p.1, para 13 and including name and performer, p.2, para 20) and the identifier of the media item comprises a song name (Kumparak, song’s name and artist are retrieved and p.1, para 3-4 and Nowacek, the song is identified, including the song’s name and performer and p.2, para 20), and wherein the method further comprises: causing, via the computing device, a user interface (Kumparak, iPhone by running iOS and para 2, p.2, and thus, display with touch screen is inherency for the iPhone and Nowacek, user interface in fig. 3) to display an option that is single button-press selectable to cause the song to be added to the playlist stored on the network device remote from the computing device (Kumparak, pickup the version and bam, the option for adding the desired song’s name and artist is done by adding to the user collection and p.1, para 4, and Nowacek, a single button selection to select how the adding is performed in fig. 3 and 3A). 
Claim 9 has been analyzed and rejected according to claims 8 and 2 above.
Claim 10 has been analyzed and rejected according to claims 9 and 3 above.
Claim 11 has been analyzed and rejected according to claims 9 and 4 above.
Claim 12 has been analyzed and rejected according to claims 9 and 5 above.
Claim 13 has been analyzed and rejected according to claims 8 and 7 above.
Claim 14 has been analyzed and rejected according to claims 13 and 7 above.
Claim 16 has been analyzed and rejected according to claims 8 and 2 above.
Claim 17 has been analyzed and rejected according to claims 16 and 3 above.
Claim 18 has been analyzed and rejected according to claims 16 and 4 above.
Claim 19 has been analyzed and rejected according to claims 16 and 5 above.
Claim 20 has been analyzed and rejected according to claims 15 and 7 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (above) and in view of references Nowacek (above) and Wilhelm (US 20090171487 A1).
Claim 6: the combination of Kumparak and Nowacek teaches all the elements of claim 6, according to claim 1 above, including after storing, in the memory of the computing device, the identifier of the media item to be added to the playlist (Kumparak, after login by providing credentials, the identified song, name or artist, is added to the collection of the user’s account provided by the network service provider such as Grooveshark, para 4, p.1 and the identified song’s name or artist information is inherently temporarily stored in memory after the track is identified and before the user takes time to operate the iPhone to login into and provide credentials for uploading the identified song’s name or artist name to the user’s collection of the network service such as Grooveshark), and in response that a second network device remote from the computing device (Nowacek, including PDN provider 170 with the playlist server 200 in fig. 2 and p.2, para 20-21) is reachable by the computing device (Nowacek, returning song’s information such as song’s name “Inequitable Conduct” and artist name “Polly”, and other information such as “the Prosecutors” from the PDN provider 170 via the message interface 230 in figs. 2, and 3A, 4-6 and displayed on the mobile device 120, p.1, para 15), transmitting, to the second network device, the identifier of the media item and a second instruction to add the identifier of the media item to a second playlist stored on the second except determining that the second network device remote from the computing device is reachable by the computing device, although Kumparak teaches determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device (Kumparak, via the relative login credentials and password supplied by the user to log into Grooveshark prior to uploading the identified song’s name or artist to the collection of the user’s account, para 4, p.1 and the discussion in claim 1 above). 
Wilhelm teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16, and figs. 2, 5) and wherein determining that a second network device (secondary play device and p.3, para 13) remote from the computing device (primary device and p.3, para 13) is reachable by the computing device (a “join” request from the secondary play device is allowed at step 304 in fig. 5, i.e., the secondary play device is reachable for sending following information such as playlist and additional playlist at step 334 and 402 in fig. 5-6) for benefits of enhancing the flexible capability of adding or removing members for sharing playlist information and creating on-demand playlist in an easier and automatic manner (p.1, para 2 and para 13).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied determining that the second network device remote from the computing device is reachable by the computing device, as taught by Wilhelm, to that the .

Response to Arguments

Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Kumparak fails to teach or suggest at least determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device” because Kumparak’s “you’re given the option to add that track to your collection  …, be it that you’ve supplied the relative login credentials” and verifying login credentials, as taught by Kumparak, does not amount to determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device” and “In fact, nowhere does Kumparak disclose or suggest determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device”, as asserted in paragraphs 2-3 of page 15 and paragraph 1 of page 16 in Remarks filed on December 8, 2020.
In response to the argument cited above, the Office respectfully disagrees because, as discussed in the office action, Kumparak clearly teaches that “add that track to your collection on any of these aforementioned services, be it that you’ve supplied the relative login 
The applicant further argued “Kumparak fails to teach or suggest in response to determining that the playlist is not reachable by the computing device, storing, in memory of the computing device the identifier of the media item to be added to the playlist” because there is no discussion about temporarily storing data in memory at a time before the user has provided login credentials” and “temporarily storing in memory, the identified song’s name or artist information before the user has provided credential does not amount to storing, in a memory of the computing device, the identifier of the media item to be added to the playlist responsive to determining that the playlist is not reachable by the computing device” and because Kumparak does not disclose or suggest determining that the playlist is not reachable by the computing device in the manner recited by the claims, as asserted in paragraphs 2-3 of page 16 in Remarks filed on December 8, 2020.
In response to the argument cited above, the Office further disagrees because (1) as discussed above, Kumparak teaches requirement of supplying “login credential” to access remote “collection”, which is inherently a determination of no access of the “collection” 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 8, 15 and dependent claims 2-7, 9-14, 16-20 is also maintained. 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654